                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 1 of 19 Page ID #:120




                                                                                                                                           1 LOUIS R. MILLER (State Bar No. 54141)
                                                                                                                                               smiller@millerbarondess.com
                                                                                                                                           2 DAVID W. SCHECTER (State Bar No. 296251)
                                                                                                                                               dschecter@millerbarondess.com
                                                                                                                                           3 MILLER BARONDESS, LLP
                                                                                                                                               1999 Avenue of the Stars, Suite 1000
                                                                                                                                           4 Los Angeles, California 90067
                                                                                                                                               Telephone: (310) 552-4400
                                                                                                                                           5 Facsimile:   (310) 552-8400
                                                                                                                                           6 Attorneys for Plaintiffs

                                                                                                                                           7
                                                                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                                                           8
                                                                                                                                                          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                                           9

                                                                                                                                          10
                                                                                                                                               ENTERTAINMENT STUDIOS                     CASE NO. 2:21-cv-04972-FMO-MAA
                                                                                                                                          11 NETWORKS, INC., a California                Assigned for all purposes to the Hon.
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12 corporation; WEATHER GROUP,                 Fernando M. Olguin
                                                                                                                                               LLC, a Delaware limited liability
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13 company,
                                                                                                                                                                                         FIRST AMENDED COMPLAINT
                                                                                                                                          14                                             FOR:
                         ATTORNEYS AT LAW




                                                                                                                                                               Plaintiffs,
                                                                                                                                          15
                                                                                                                                                                                            1) RACIAL DISCRIMINATION
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16                                                   IN CONTRACTING IN
                                                                                                                                                                                               VIOLATION OF 42 U.S.C. §
                                                                                                                                          17
                                                                                                                                                          v.                                   1981; AND
                                                                                                                                          18
                                                                                                                                                                                            2) VIOLATION OF THE
                                                                                                                                          19
                                                                                                                                                                                               CALIFORNIA UNRUH CIVIL
                                                                                                                                          20 McDONALD’S CORPORATION, a                         RIGHTS ACT (CAL. CIVIL
                                                                                                                                               Delaware corporation,                           CODE § 51.5)
                                                                                                                                          21

                                                                                                                                          22                   Defendant.                JURY TRIAL DEMANDED
                                                                                                                                          23

                                                                                                                                          24                                             Complaint Filed:   May 20, 2021
                                                                                                                                                                                         Case Removed:      June 18, 2021
                                                                                                                                          25

                                                                                                                                          26

                                                                                                                                          27

                                                                                                                                          28

                                                                                                                                               524426.1
                                                                                                                                                                             FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 2 of 19 Page ID #:121




                                                                                                                                           1              Plaintiffs Entertainment Studios Networks, Inc. (“Entertainment Studios”)
                                                                                                                                           2 and Weather Group, LLC (“Weather Group”) (together “Plaintiffs”), by and through

                                                                                                                                           3 their undersigned counsel, hereby allege as follows:

                                                                                                                                           4                                        INTRODUCTION
                                                                                                                                           5              1.    This is a civil rights lawsuit brought by African American-owned
                                                                                                                                           6 media companies against Defendant McDonald’s Corporation (“McDonald’s”) for

                                                                                                                                           7 racial discrimination in contracting in violation of the Civil Rights Act of 1866,

                                                                                                                                           8 codified at 42 U.S.C. § 1981, and the California Unruh Civil Rights Act, California

                                                                                                                                           9 Civil Code § 51.5.

                                                                                                                                          10              2.    Section 1981, in particular, broadly prohibits racial discrimination in
                                                                                                                                          11 contracting. The statute grants all persons the same right to make and enforce
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12 contracts, including “the making, performance, modification, and termination of
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13 contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the

                                                                                                                                          14 contractual relationship.” As the late Justice Ruth Bader Ginsburg explained in a
                         ATTORNEYS AT LAW




                                                                                                                                          15 2020 concurring opinion, section 1981 “covers the entirety of the contracting
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16 process,” including “earlier stages of the contract-formation process.”

                                                                                                                                          17              3.    This case involves both a racially discriminatory contracting process
                                                                                                                                          18 and refusals to advertise on Plaintiffs’ networks on the basis of race.

                                                                                                                                          19              4.    Plaintiff Entertainment Studios is an African American-owned media
                                                                                                                                          20 company that owns and operates high-definition lifestyle networks that are widely

                                                                                                                                          21 distributed throughout the country. Entertainment Studios also produces television

                                                                                                                                          22 programming that runs on Entertainment Studios’ lifestyle networks and in

                                                                                                                                          23 broadcast syndication. Entertainment Studios is solely owned by Byron Allen, an

                                                                                                                                          24 African American media entrepreneur.

                                                                                                                                          25              5.    McDonald’s is one of the largest corporations in the world, with over
                                                                                                                                          26 39,000 stores worldwide generating over $100 billion in annual sales. With African

                                                                                                                                          27 Americans representing approximately 40% of fast food consumers, it is estimated

                                                                                                                                          28 that McDonald’s stores earn billions of dollars each year from African American

                                                                                                                                               524426.1                                       2
                                                                                                                                                                                 FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 3 of 19 Page ID #:122




                                                                                                                                           1 consumers. This money is taken out of the African American community but not re-

                                                                                                                                           2 invested in any meaningful way.

                                                                                                                                           3              6.    McDonald’s has a massive annual advertising budget. McDonald’s
                                                                                                                                           4 spent approximately $1.6 billion in television advertising in the United States in

                                                                                                                                           5 2019. On information and belief, less than $5 million (0.31%) of that budget was

                                                                                                                                           6 spent on African American-owned media. In fact, McDonald’s spending on African

                                                                                                                                           7 American-owned media is less than half of what it pays its CEO, whose

                                                                                                                                           8 compensation in 2020 exceeded $10 million.

                                                                                                                                           9              7.    McDonald’s has followed this same pattern with respect to
                                                                                                                                          10 Entertainment Studios. McDonald’s has refused to advertise on Entertainment

                                                                                                                                          11 Studios’ lifestyle networks since they were launched in 2009. Yet, during this same
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12 period, McDonald’s purchased significant advertising on similarly situated, white-
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13 owned networks.

                                                                                                                                          14              8.    McDonald’s racial discrimination against Entertainment Studios is the
                         ATTORNEYS AT LAW




                                                                                                                                          15 result of racial animus and racial stereotyping. McDonald’s uses a multi-tiered
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16 approach to purchase advertising. In the “general market” tier, McDonald’s

                                                                                                                                          17 contracts with an advertising agency to act as its intermediary to allocate its budget

                                                                                                                                          18 among large, publicly-owned media companies. The vast majority of McDonald’s

                                                                                                                                          19 television advertising budget is spent in this “general market” tier.

                                                                                                                                          20              9.    But McDonald’s has another tier reserved for media companies that
                                                                                                                                          21 produce content “targeted” to an African American audience. McDonald’s contracts

                                                                                                                                          22 with a different advertising agency for this African American tier. McDonald’s

                                                                                                                                          23 advertising budget for the African American tier is much smaller than the general

                                                                                                                                          24 market (i.e. white-owned media) budget which is not spent on African American-

                                                                                                                                          25 owned media.

                                                                                                                                          26              10.   This structural racism is pernicious and deplorable in its own right, but
                                                                                                                                          27 McDonald’s adds insult to injury by falsely labeling Entertainment Studios as an

                                                                                                                                          28 African America media company that produces content for African American

                                                                                                                                               524426.1                                      3
                                                                                                                                                                                 FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 4 of 19 Page ID #:123




                                                                                                                                           1 audiences. In doing so, McDonald’s shut the door on Entertainment Studios for

                                                                                                                                           2 McDonald’s general market budget.

                                                                                                                                           3              11.   This is intentional racial stereotyping and discrimination. Several years
                                                                                                                                           4 ago, before launching its own networks, Entertainment Studios produced some

                                                                                                                                           5 programming that was targeted to an African American audience, and McDonald’s

                                                                                                                                           6 advertised on those shows in broadcast syndication. During this period,

                                                                                                                                           7 McDonald’s pigeonholed Entertainment Studios as an African American media

                                                                                                                                           8 company.

                                                                                                                                           9              12.   McDonald’s continued to stereotype Allen’s Entertainment Studios in
                                                                                                                                          10 this fashion even as Allen grew Entertainment Studios into larger, more-dynamic

                                                                                                                                          11 media empire. McDonald’s continued to shut out Entertainment Studios.
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12              13.   Entertainment Studios’ lifestyle networks are not targeted to an African
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13 American audience. They feature cooking shows, celebrity interviews, court

                                                                                                                                          14 television, comedy and other general market lifestyle programming that compete
                         ATTORNEYS AT LAW




                                                                                                                                          15 against white-owned lifestyle networks, such as Animal Planet, Cooking Channel,
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16 Comedy Central, Destination America, E!, Food Network, Motor Trend, Travel

                                                                                                                                          17 Channel and many others.

                                                                                                                                          18              14.   McDonald’s advertises on these white-owned networks through its
                                                                                                                                          19 general market advertising budget, but refuses to advertise on the Entertainment

                                                                                                                                          20 Studios lifestyle networks because they are owned by an African American.

                                                                                                                                          21 McDonald’s is interested in whether Allen’s Entertainment Studios can deliver an

                                                                                                                                          22 African American audience, assuming that, because Allen is African American, his

                                                                                                                                          23 content must target that audience. That is a false assumption and is blatant racism.

                                                                                                                                          24              15.   This racial stereotyping and discrimination continued even after Allen
                                                                                                                                          25 acquired Weather Group in 2018. Weather Group owns and operates the well-

                                                                                                                                          26 known cable news network The Weather Channel. The Weather Channel is not an

                                                                                                                                          27 African American targeted network.

                                                                                                                                          28              16.   But after Allen acquired the network, McDonald’s refused to contract
                                                                                                                                               524426.1                                      4
                                                                                                                                                                                 FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 5 of 19 Page ID #:124




                                                                                                                                           1 with Weather Group while at the same time advertising on similarly situated, white-

                                                                                                                                           2 owned networks in the general market tier.

                                                                                                                                           3              17.   Television companies like Entertainment Studios and Weather Group
                                                                                                                                           4 depend on advertising revenue to survive. It is the lifeblood of their business. By

                                                                                                                                           5 depriving access to one of the largest advertising budgets in the world, McDonald’s

                                                                                                                                           6 discriminatory treatment of Entertainment Studios and Weather Group has caused,

                                                                                                                                           7 and continues to cause, significant damage.

                                                                                                                                           8              18.   McDonald’s racist treatment of Entertainment Studios and Weather
                                                                                                                                           9 Group is also hypocritical. McDonald’s receives billions from African American

                                                                                                                                          10 consumers who patronize its restaurants. Indeed, McDonald’s specifically targets

                                                                                                                                          11 African American consumers through its tiered advertising structure, demonstrating
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12 McDonald’s conscious and deliberate efforts to keep African Americans buying

                                                                                                                                          13 McDonald’s high calorie, high sugar, high fat and high sodium food products while
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          14 at the same time depriving African American-owned businesses—like
                         ATTORNEYS AT LAW




                                                                                                                                          15 Entertainment Studios and Weather Group—from contracting like it does with
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16 white-owned networks.

                                                                                                                                          17              19.   McDonald’s, like much of corporate America these days, publicly touts
                                                                                                                                          18 its commitment to diversity and inclusion, but this is nothing more than empty

                                                                                                                                          19 rhetoric as shown by the racial discrimination in contracting herein.

                                                                                                                                          20              20.   Racial discrimination in contracting is prohibited by the Civil Rights
                                                                                                                                          21 Act of 1866, codified at 42 U.S.C. § 1981, and the California Unruh Civil Rights

                                                                                                                                          22 Act. Section 1981, in particular, ensures that all people have the same right to make

                                                                                                                                          23 and enforce contracts “as is enjoyed by white citizens.” The statute was enacted

                                                                                                                                          24 right after the Civil War to provide economic inclusion for freed slaves by

                                                                                                                                          25 eradicating racial discrimination in contracting.

                                                                                                                                          26              21.   Sadly, in the 150 years since this statute was enacted, African
                                                                                                                                          27 American businesses, and African American-owned media in particular, still have

                                                                                                                                          28 not been able to contract and achieve economic inclusion as enjoyed by white

                                                                                                                                               524426.1                                      5
                                                                                                                                                                                 FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 6 of 19 Page ID #:125




                                                                                                                                           1 citizens and white-owned businesses.

                                                                                                                                           2              22.   By and through this action, Plaintiffs demand that McDonald’s remedy
                                                                                                                                           3 the civil rights violations alleged herein and compensate Plaintiffs for the harm

                                                                                                                                           4 caused thereby as permitted by law, which is estimated to be in excess of $10

                                                                                                                                           5 billion.

                                                                                                                                           6                                            PARTIES
                                                                                                                                           7              23.   Plaintiff Entertainment Studios is a California corporation
                                                                                                                                           8 headquartered in Los Angeles, California.

                                                                                                                                           9              24.   Plaintiff Weather Group is a Delaware limited liability company
                                                                                                                                          10 headquartered in Atlanta, Georgia.

                                                                                                                                          11              25.   Defendant McDonald’s is a Delaware corporation headquartered in
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12 Oakbrook, Illinois, just outside Chicago.
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13                                JURISDICTION AND VENUE
                                                                                                                                          14              26.   This Court has subject matter jurisdiction over this controversy under
                         ATTORNEYS AT LAW




                                                                                                                                          15 28 U.S.C. § 1331 and 28 U.S.C. § 1367. This Court has personal jurisdiction over
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16 McDonald’s under the specific jurisdiction doctrine as the claims asserted herein

                                                                                                                                          17 arose out of McDonald’s contacts with the forum state, and because McDonald’s

                                                                                                                                          18 waived any personal jurisdiction challenge by removing this action to this Court and

                                                                                                                                          19 making a general appearance by way of a Rule 12(b)(6) motion to dismiss.

                                                                                                                                          20              27.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) as a
                                                                                                                                          21 substantial part of the events or omissions giving rise to the claims asserted herein

                                                                                                                                          22 occurred in this judicial district.

                                                                                                                                          23                     FACTS COMMON TO ALL CAUSES OF ACTION
                                                                                                                                          24              28.   Plaintiff Entertainment Studios was founded in 1993 by Byron Allen,
                                                                                                                                          25 an African-American actor, comedian and media entrepreneur. Allen is the sole

                                                                                                                                          26 owner of Entertainment Studios.

                                                                                                                                          27              29.   Allen first made his mark in the television world in 1979 as the
                                                                                                                                          28 youngest comedian ever to appear on “The Tonight Show Starring Johnny Carson.”

                                                                                                                                               524426.1                                      6
                                                                                                                                                                                 FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 7 of 19 Page ID #:126




                                                                                                                                           1 He thereafter served as the co-host of NBC’s “Real People,” one of the first reality

                                                                                                                                           2 shows on television.

                                                                                                                                           3              30.   Alongside his “on-screen” career, Allen developed a keen
                                                                                                                                           4 understanding of the “behind the scenes” television business. Allen used his

                                                                                                                                           5 industry knowledge to build Entertainment Studios into an independent, global

                                                                                                                                           6 media company.

                                                                                                                                           7              A.    Allen Grows Entertainment Studios
                                                                                                                                           8              31.   Initially, Entertainment Studios produced non-fiction television shows,
                                                                                                                                           9 including interview series (such as Entertainers with Byron Allen) and court

                                                                                                                                          10 television. These shows were distributed via broadcast syndication, which is the

                                                                                                                                          11 process of licensing shows to local broadcast affiliates without the need to contract
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12 with a broadcast network.
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13              32.   Entertainment Studios’ television shows had general audience appeal,
                                                                                                                                          14 in that they did not specifically target any particular demographic group as the core
                         ATTORNEYS AT LAW




                                                                                                                                          15 audience. For example, the interview series Entertainers with Byron Allen features
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16 interviews of prominent celebrities (such as George Clooney, Tom Cruise, Julia

                                                                                                                                          17 Roberts, among many others) on the red carpet and gives the audience a behind-the-

                                                                                                                                          18 scenes look into blockbuster films featuring A-list stars.

                                                                                                                                          19              33.   Some of Entertainment Studios’ other programming targeted African
                                                                                                                                          20 American audiences.

                                                                                                                                          21              34.   Entertainment Studios did not own or operate networks during this
                                                                                                                                          22 early period, and so its programming ran on local broadcast networks in syndication.

                                                                                                                                          23              35.   In 2009, Entertainment Studios launched six high-definition television
                                                                                                                                          24 networks: Comedy.TV; Recipe.TV; MyDestination.TV; ES.TV; Pets.TV; and

                                                                                                                                          25 Cars.TV. In 2012, Entertainment Studios launched its seventh network,

                                                                                                                                          26 JusticeCentral.TV. These seven networks are referred to herein as the “ESN

                                                                                                                                          27 Lifestyle Networks.”

                                                                                                                                          28              36.   The ESN Lifestyle Networks feature lifestyle programming with
                                                                                                                                               524426.1                                      7
                                                                                                                                                                                 FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 8 of 19 Page ID #:127




                                                                                                                                           1 general audience appeal. The networks do not specifically target any racial

                                                                                                                                           2 demographic; they are not African American networks like, for example, Black

                                                                                                                                           3 Entertainment Television.

                                                                                                                                           4              37.   The ESN Lifestyle Networks feature content that has been nominated
                                                                                                                                           5 for, and won, Emmy® Awards.

                                                                                                                                           6              38.   These networks are widely distributed and have high viewer demand.
                                                                                                                                           7 By 2020, Entertainment Studios secured carriage contracts with more than 60 multi-

                                                                                                                                           8 channel video programming distributors (“MVPD”), including the largest MVPDs

                                                                                                                                           9 in the nation such as Comcast, AT&T U-Verse, Charter/Spectrum, DirecTV, AT&T

                                                                                                                                          10 TV Now, DISH Network, VerizonFIOS, Mediacom, Frontier Communications and

                                                                                                                                          11 RCN. These MVPDs distribute the ESN Lifestyle Networks to over 180 million
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12 cumulative subscribers in all 50 states.
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13              39.   In 2018, Allen, through Allen Media Group, a company he founded and
                                                                                                                                          14 solely owns, purchased Weather Group, the parent company that owns and operates
                         ATTORNEYS AT LAW




                                                                                                                                          15 The Weather Channel.
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16              40.   For nearly four decades, The Weather Channel has been the leader in
                                                                                                                                          17 weather coverage, providing the most comprehensive analysis of any media outlet.

                                                                                                                                          18 For ten years in a row, Harris Poll has ranked The Weather Channel as the “TV

                                                                                                                                          19 News Brand of the Year,” recognizing The Weather Channel as the most trusted

                                                                                                                                          20 brand in cable news for the past decade.

                                                                                                                                          21              B.    McDonald’s Pigeonholes Entertainment Studios as Black-Targeted
                                                                                                                                          22              41.   McDonald’s is one of the largest corporations in the world. It is the
                                                                                                                                          23 world’s leading global foodservice retailer with over 39,000 locations in over 100

                                                                                                                                          24 countries. In 2019, its worldwide stores generated over $100 billion in revenue.

                                                                                                                                          25              42.   McDonald’s spends over $1 billion per year advertising on content
                                                                                                                                          26 produced and distributed by media companies in the United States. In 2019,

                                                                                                                                          27 McDonald’s spent approximately $1.6 billion advertising on television in the United

                                                                                                                                          28 States. Of that budget, McDonald’s spent less than $5 million on African

                                                                                                                                               524426.1                                      8
                                                                                                                                                                                 FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 9 of 19 Page ID #:128




                                                                                                                                           1 American-owned media companies. To put that into perspective, McDonald’s paid

                                                                                                                                           2 its CEO double that amount, more than $10 million, in 2020.

                                                                                                                                           3              43.   For television advertising, McDonald’s contracts with advertising
                                                                                                                                           4 agencies as intermediaries to facilitate buying advertising time on television

                                                                                                                                           5 networks. These ad agencies are merely intermediaries. McDonald’s makes the

                                                                                                                                           6 ultimate decision whether to contract.

                                                                                                                                           7              44.   McDonald’s employs a “tiered” structure for advertising spending that
                                                                                                                                           8 explicitly differentiates on the basis of race. For “general market” media companies

                                                                                                                                           9 (i.e. white-owned media companies), McDonald’s contracts with a general market

                                                                                                                                          10 advertising agency who works with non-African American-owned media companies

                                                                                                                                          11 to allocate McDonald’s billion-dollar, annual advertising budget.
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12              45.   The general market advertising agency distributes a general market
                                                                                                                                          13 Request for Proposal (“RFP”) each year to non-African American-owned
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          14 companies, who then submit proposals for McDonald’s and its general market
                         ATTORNEYS AT LAW




                                                                                                                                          15 advertising agency’s review.
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16              46.   But McDonald’s has a different tier for African American media. For
                                                                                                                                          17 the McDonald’s African American advertising budget—which is de minimis

                                                                                                                                          18 compared to the general market budget—McDonald’s contracts with a different

                                                                                                                                          19 advertising agency. McDonald’s African American advertising agency is Burrell

                                                                                                                                          20 Communications (“Burrell”). Burrell distributes African American RFPs to

                                                                                                                                          21 Entertainment Studios and other “African American” media companies.

                                                                                                                                          22              47.   The African American tier is less favorable than the general market
                                                                                                                                          23 tier. On information and belief, McDonald’s pays lower prices for African

                                                                                                                                          24 American advertising. McDonald’s uses the Cost Per Thousand (“CPM”) pricing

                                                                                                                                          25 mechanism to buy advertising time. On information and belief, McDonald’s pays

                                                                                                                                          26 higher prices (higher CPMs) for general market media companies, but forces

                                                                                                                                          27 African American media companies to pitch for business using McDonald’s lower

                                                                                                                                          28 CPM for African American content. This enables McDonald’s to buy more

                                                                                                                                               524426.1                                     9
                                                                                                                                                                                FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 10 of 19 Page ID #:129




                                                                                                                                           1 advertising time for less money to reach African American audiences.

                                                                                                                                           2              48.   McDonald’s also requires African American media companies to agree
                                                                                                                                           3 to contract guarantees in terms of reaching an African American audience. Thus,

                                                                                                                                           4 even if McDonald’s agrees to purchase advertising time, McDonald’s can refuse to

                                                                                                                                           5 spend the contract amount or force African American media companies to provide

                                                                                                                                           6 additional advertising for free if they do not hit the contract guarantees.

                                                                                                                                           7              49.   Entertainment Studios was shut out of the general market tier and
                                                                                                                                           8 forced to bid for advertising in the less favorable African American tier. Initially,

                                                                                                                                           9 McDonald’s purchased advertising on Entertainment Studios’ African American

                                                                                                                                          10 shows that ran in broadcast syndication. In doing so, McDonald’s stereotyped the

                                                                                                                                          11 entire company as an African American media company.
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12              50.   For over two decades, McDonald’s classified Entertainment Studios as
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13 a media company that owns and produces African American content, even though

                                                                                                                                          14 the ESN Lifestyle Networks have general audience appeal—they are not African
                         ATTORNEYS AT LAW




                                                                                                                                          15 American networks. McDonald’s viewed Entertainment Studios as an African
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16 American media company because Entertainment Studios is owned by an African

                                                                                                                                          17 American.

                                                                                                                                          18              51.   Entertainment Studios raised these issues with McDonald’s, but
                                                                                                                                          19 nothing changed. Allen spoke directly with McDonald’s former Chief Marketing

                                                                                                                                          20 Officer, Deborah Wahl, while she was CMO, and told her that McDonald’s was

                                                                                                                                          21 discriminating against African American-owned media, and Entertainment Studios

                                                                                                                                          22 in particular. Ms. Wahl did not fix these issues and McDonald’s continued

                                                                                                                                          23 discriminating against African American-owned media.

                                                                                                                                          24              C.    McDonald’s Continues Its Racial Stereotyping After Allen
                                                                                                                                          25                    Acquires Weather Group
                                                                                                                                          26              52.   McDonald’s continued to label Entertainment Studios as an African
                                                                                                                                          27 American media company even after Allen acquired Weather Group in 2018. Allen

                                                                                                                                          28 acquired Weather Group for $300 million, and invested considerably in The

                                                                                                                                               524426.1                                     10
                                                                                                                                                                                FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 11 of 19 Page ID #:130




                                                                                                                                           1 Weather Channel. This has led to remarkable success, as The Weather Channel

                                                                                                                                           2 continues to be recognized as the most trusted brand in cable news.

                                                                                                                                           3              53.   The Weather Channel has broad, general audience appeal. It is not an
                                                                                                                                           4 African American network.

                                                                                                                                           5              54.   Yet, McDonald’s shut out The Weather Channel from its general
                                                                                                                                           6 market advertising budget while, at the same time, advertising considerably out of

                                                                                                                                           7 its general market budget with similarly situated, white-owned channels. This is

                                                                                                                                           8 blatant racial discrimination, denying Plaintiffs the same right to make and enforce

                                                                                                                                           9 contracts as is enjoyed by white citizens, in violation of § 1981.

                                                                                                                                          10              55.   Since Allen acquired Weather Group, marketing representatives for
                                                                                                                                          11 Weather Group have pitched The Weather Channel to McDonald’s ad agency.
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12 These presentations are made twice a year. One presentation is made in the Spring
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13 and another is made in the Fall.

                                                                                                                                          14              56.   These presentations showcase the significant advertising opportunities
                         ATTORNEYS AT LAW




                                                                                                                                          15 that are available for McDonald’s on The Weather Channel. The presentations are
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16 updated to show how The Weather Channel is well suited to execute on McDonald’s

                                                                                                                                          17 specific ad campaign. Yet McDonald’s refused to purchase any ad time on the

                                                                                                                                          18 network following each presentation, and did not give an explanation for its refusal

                                                                                                                                          19 to contract.

                                                                                                                                          20              57.   In fact, McDonald’s refused to contract with Weather Group to
                                                                                                                                          21 purchase advertising time on The Weather Channel each year since Allen acquired it

                                                                                                                                          22 in 2018, while at the same time contracting with white-owned media companies to

                                                                                                                                          23 advertise on similarly situated networks.

                                                                                                                                          24              D.    McDonald’s Intentional Racism Has Caused Significant Damage to
                                                                                                                                          25                    Entertainment Studios and Weather Group
                                                                                                                                          26              58.   Entertainment Studios has suffered, and continues to suffer, significant
                                                                                                                                          27 harm as a result of McDonald’s racism. Despite owning award-winning networks

                                                                                                                                          28 that are distributed by over 60 major MVPDs and reach over 180 million cumulative

                                                                                                                                               524426.1                                     11
                                                                                                                                                                                 FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 12 of 19 Page ID #:131




                                                                                                                                           1 subscribers in all 50 states, McDonald’s refused to advertise on the ESN Lifestyle

                                                                                                                                           2 Networks. In addition, McDonald’s has not purchased advertising on The Weather

                                                                                                                                           3 Channel since Allen acquired it in 2018.

                                                                                                                                           4              59.   While refusing to purchase advertising time on the ESN Lifestyle
                                                                                                                                           5 Networks and The Weather Channel, McDonald’s advertised on similarly situated,

                                                                                                                                           6 white-owned networks, including, but not limited to, Animal Planet, Cooking

                                                                                                                                           7 Channel, Comedy Central, CNN, Destination America, E!, Food Network, HLN,

                                                                                                                                           8 Motor Trend, Travel Channel, and many others.

                                                                                                                                           9              60.   This is textbook differential treatment on the basis of race that violates
                                                                                                                                          10 the Civil Rights Act of 1866, 42 U.S.C. § 1981, and the California Unruh Civil

                                                                                                                                          11 Rights Act.
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12              61.   McDonald’s refusal to contract is not based on race-neutral reasons.
                                                                                                                                          13 For example, McDonald’s ad agency told Weather Group that McDonald’s did not
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          14 purchase advertising on The Weather Channel because the network skews towards
                         ATTORNEYS AT LAW




                                                                                                                                          15 an older audience. But McDonald’s contracts with older-skewing networks, such as
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16 Destination America and HLN. These networks have lower ratings than The

                                                                                                                                          17 Weather Channel and have less distribution, and yet McDonald’s contracted to

                                                                                                                                          18 advertise on the networks but not The Weather Channel.

                                                                                                                                          19              62.   In addition, the ESN Lifestyle Networks target similar audiences as the
                                                                                                                                          20 white-owned networks that McDonald’s contracts with for advertising. Recipe.TV,

                                                                                                                                          21 for example, features cooking shows that target similar audiences as Cooking

                                                                                                                                          22 Channel and Food Network. MyDestination,TV features travel-related content that

                                                                                                                                          23 targets similar audiences as Travel Channel and Destination America. Yet,

                                                                                                                                          24 McDonald’s advertises on these white-owned networks but not the ESN Lifestyle

                                                                                                                                          25 Networks.

                                                                                                                                          26              63.   McDonald’s African American ad agency in the past has claimed that
                                                                                                                                          27 McDonald’s did not contract to advertise on the ESN Lifestyle Networks because

                                                                                                                                          28 they were not widely distributed. But the ESN Lifestyle Networks have

                                                                                                                                               524426.1                                      12
                                                                                                                                                                                 FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 13 of 19 Page ID #:132




                                                                                                                                           1 successfully increased their distribution over the past several years, and are now

                                                                                                                                           2 distributed by all major MVPDs to over 180 million cumulative subscribers in all 50

                                                                                                                                           3 states. Entertainment Studios presented McDonald’s African American ad agency

                                                                                                                                           4 with this data, and yet McDonald’s still refuses to contract, while at the same time

                                                                                                                                           5 contracting with white-owned networks that have smaller distribution.

                                                                                                                                           6              E.    McDonald’s Racist Corporate Culture
                                                                                                                                           7              64.   McDonald’s racism and intentional discrimination with respect to
                                                                                                                                           8 Entertainment Studios and Weather Group is consistent with McDonald’s corporate

                                                                                                                                           9 culture.

                                                                                                                                          10              65.   African Americans are historically underrepresented among
                                                                                                                                          11 McDonald’s executive team and senior leadership, despite McDonald’s earning
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12 billions of dollars each year from African American consumers. In fact,

                                                                                                                                          13 McDonald’s specifically targets these African American consumers based on their
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          14 race and yet continues to have a predominantly white executive team. African
                         ATTORNEYS AT LAW




                                                                                                                                          15 Americans are welcome to spend money in the restaurants but are blocked from
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16 career opportunities within the company.

                                                                                                                                          17              66.   Just last year, former African American senior executives sued
                                                                                                                                          18 McDonald’s for racial discrimination and retaliation in Victoria Guster-Hines and

                                                                                                                                          19 Domineca Neal v. McDonald’s USA, LLC, et al. (N.D. Ill. Case No. 1:20-cv-00117).

                                                                                                                                          20 In that lawsuit, the former executives assert troubling allegations against

                                                                                                                                          21 McDonald’s former CEO Steven Easterbrook and McDonald’s USA, LLC’s

                                                                                                                                          22 President (now the CEO) Christopher Kempczinski, such as: (1) Mr. Easterbrook

                                                                                                                                          23 stating in a 2016 meeting that by “diversity” McDonald’s means women, not

                                                                                                                                          24 African Americans; (2) Mr. Kempczinski stating in a 2019 meeting about the lack of

                                                                                                                                          25 African American representation in senior manager that the “numbers [of African

                                                                                                                                          26 Americans] don’t matter”; and (3) McDonald’s labeling Ms. Guster-Hines and Ms.

                                                                                                                                          27 Neal as “Angry Black Women.”

                                                                                                                                          28              67.   In addition, in 2020, former African American franchisees sued
                                                                                                                                               524426.1                                     13
                                                                                                                                                                                FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 14 of 19 Page ID #:133




                                                                                                                                           1 McDonald’s for racial discrimination in Christine Crawford, et al. v. McDonald’s

                                                                                                                                           2 USA, LLC, et al., (N.D. Ill. Case No. 1:20-cv-05132). These former franchisees

                                                                                                                                           3 allege that McDonald’s set them up to fail by offering them unfavorable locations

                                                                                                                                           4 with higher operating costs because these franchisees are African American. The

                                                                                                                                           5 lawsuit details McDonald’s history of discrimination against African American

                                                                                                                                           6 franchisees, including: (1) denying entry to African American franchisees from

                                                                                                                                           7 1955 to 1968 following the assassination of Dr. Martin Luther King, Jr.; (2) boycotts

                                                                                                                                           8 by African Americans to force further admission for African American franchisees

                                                                                                                                           9 in certain cities; and

                                                                                                                                          10 (3) forcing African American franchisees to open in unfavorable locations with

                                                                                                                                          11 racially discriminatory restrictions for expansion and success.
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12              68.   These allegations shed further light on McDonald’s intentional
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13 discrimination with respect to Entertainment Studios and Weather Group. It is this

                                                                                                                                          14 corporate culture that caused McDonald’s to erect a two-tiered, race-based system
                         ATTORNEYS AT LAW




                                                                                                                                          15 and shut Plaintiffs out of the general market (i.e. white-owned media) tier.
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16              69.   If McDonald’s treated Entertainment Studios and Weather Group on a
                                                                                                                                          17 race-neutral basis, the ESN Lifestyle Networks and The Weather Channel would

                                                                                                                                          18 have received significant advertising revenue based on merit. But McDonald’s

                                                                                                                                          19 denied this opportunity to Entertainment Studios and Weather Group due to

                                                                                                                                          20 intentional racism.

                                                                                                                                          21                                 FIRST CAUSE OF ACTION
                                                                                                                                          22                                 (Violation of 42 U.S.C. § 1981)
                                                                                                                                          23              70.   Plaintiffs incorporate each of the foregoing and subsequent paragraphs
                                                                                                                                          24 as though fully set forth herein.

                                                                                                                                          25              71.   McDonald’s has engaged in, and is engaging in, pernicious, intentional
                                                                                                                                          26 racial discrimination in contracting in violation of § 1981. Section 1981 broadly

                                                                                                                                          27 prohibits racial discrimination in contracting. The statute is broad, covering “the

                                                                                                                                          28 making, performance, modification, and termination of contracts, and the enjoyment

                                                                                                                                               524426.1                                     14
                                                                                                                                                                                FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 15 of 19 Page ID #:134




                                                                                                                                           1 of all benefits, privileges, terms, and conditions of the contractual relationship.”

                                                                                                                                           2              72.   African Americans are a protected class under § 1981. Entertainment
                                                                                                                                           3 Studios and Weather Group are members of that class because they are African

                                                                                                                                           4 American-owned companies.

                                                                                                                                           5              73.   As alleged herein, Entertainment Studios and Weather Group attempted
                                                                                                                                           6 many times over the years to contract with McDonald’s for advertising on the ESN

                                                                                                                                           7 Lifestyle Networks and The Weather Channel, but McDonald’s refused. These

                                                                                                                                           8 refusals to contract occurred within the past two years. Yet McDonald’s continued

                                                                                                                                           9 to contract with—and make itself available to contract with—similarly situated,

                                                                                                                                          10 white-owned television networks and to advertise on those networks.

                                                                                                                                          11              74.   In addition, McDonald’s shut the door for Entertainment Studios and
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12 Weather Group, preventing them from accessing McDonald’s large, general market
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13 advertising budget.

                                                                                                                                          14              75.   Racial discrimination is the but-for cause of McDonald’s refusal to
                         ATTORNEYS AT LAW




                                                                                                                                          15 contract. If Entertainment Studios and Weather Group were white-owned
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16 companies, they would have been able to access McDonald’s large, general market

                                                                                                                                          17 advertising budget and they would have received millions of dollars each year from

                                                                                                                                          18 McDonald’s in advertising revenue on the ESN Lifestyle Networks and The

                                                                                                                                          19 Weather Channel.

                                                                                                                                          20              76.   McDonald’s also subjected Plaintiffs to a racially discriminatory
                                                                                                                                          21 contracting process that is unfair and illegal. By forcing Entertainment Studios to

                                                                                                                                          22 bid for business in the less-favorable African American tier, McDonald’s forced

                                                                                                                                          23 Entertainment Studios to incur unnecessary expenses and costs.

                                                                                                                                          24              77.   McDonald’s violations of § 1981 as alleged herein caused Plaintiffs to
                                                                                                                                          25 lose advertising revenue, suffer significant lost profits, and experience a substantial

                                                                                                                                          26 diminution in the value of Plaintiffs’ businesses, which will conform to proof at trial

                                                                                                                                          27 but is estimated to be $10 billion, plus punitive damages for intentional, oppressive

                                                                                                                                          28 and malicious racial discrimination.

                                                                                                                                               524426.1                                     15
                                                                                                                                                                                 FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 16 of 19 Page ID #:135




                                                                                                                                           1                                SECOND CAUSE OF ACTION
                                                                                                                                           2                           (Violation of the Unruh Civil Rights Act)
                                                                                                                                           3              78.   Plaintiffs incorporate each of the foregoing and subsequent paragraphs
                                                                                                                                           4 as though fully set forth herein.

                                                                                                                                           5              79.   The Unruh Civil Rights Act creates a cause of action for any person
                                                                                                                                           6 who is denied the right to full and equal accommodations, advantages, facilities,

                                                                                                                                           7 privileges, or services in all business establishments of every kind whatsoever based

                                                                                                                                           8 on that person’s sex, race, color, religion, ancestry, national origin, disability,

                                                                                                                                           9 medical condition, genetic information, marital status, sexual orientation,

                                                                                                                                          10 citizenship, primary language, or immigration status.

                                                                                                                                          11              80.   California Civil Code section 51.5, subsection (a), provides, in relevant
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12 part, that “No business establishment of any kind whatsoever shall discriminate
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13 against . . . or refuse to buy from, contract with, sell to, or trade with any person in

                                                                                                                                          14 this state on account of any characteristic listed or defined in subdivision (b) or (e)
                         ATTORNEYS AT LAW




                                                                                                                                          15 of Section 51, or of the person’s partners, members, stockholders, directors, officers,
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16 managers, superintendents, agents, employees, business associates, suppliers, or

                                                                                                                                          17 customers, because the person is perceived to have one or more of those

                                                                                                                                          18 characteristics, or because the person is associated with a person who has, or is

                                                                                                                                          19 perceived to have, any of those characteristics.”

                                                                                                                                          20              81.   California Civil Code section 51, subsection (b), provides “All persons
                                                                                                                                          21 within the jurisdiction of this state are free and equal, and no matter what their sex,

                                                                                                                                          22 race, color . . . are entitled to the full and equal accommodations, advantages,

                                                                                                                                          23 facilities, privileges, or services in all business establishments of every kind

                                                                                                                                          24 whatsoever.”

                                                                                                                                          25              82.   McDonald’s has violated the California Civil Code section 51.5 by
                                                                                                                                          26 intentionally discriminating against Plaintiffs on the basis of race.

                                                                                                                                          27              83.   Plaintiffs are members of a protected class (African American-owned
                                                                                                                                          28 businesses), that were qualified to do business with McDonald’s and qualified to

                                                                                                                                               524426.1                                      16
                                                                                                                                                                                 FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 17 of 19 Page ID #:136




                                                                                                                                           1 receive advertising revenue for the ESN Lifestyle Networks and The Weather

                                                                                                                                           2 Channel, but were denied the opportunity to contract with McDonald’s for such

                                                                                                                                           3 revenue because they are African American-owned networks.

                                                                                                                                           4              84.   As a result of McDonald’s intentional racial discrimination, Plaintiffs
                                                                                                                                           5 are entitled to actual and treble damages in addition to attorneys’ fees and costs,

                                                                                                                                           6 which all together are estimated to exceed $10 billion.

                                                                                                                                           7                                    PRAYER FOR RELIEF
                                                                                                                                           8              WHEREFORE, Plaintiffs pray for judgment as follows:
                                                                                                                                           9              1.    General and special damages according to proof at trial;
                                                                                                                                          10              2.    Punitive and exemplary damages;
                                                                                                                                          11              3.    Treble damages under the Unruh Civil Rights Act;
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12              4.    Attorneys’ fees, costs and interests allowable under the law; and
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13              5.    For such other relief as the Court deems just and proper.
                                                                                                                                          14
                         ATTORNEYS AT LAW




                                                                                                                                          15 DATED: July 15, 2021                      MILLER BARONDESS, LLP
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16

                                                                                                                                          17

                                                                                                                                          18
                                                                                                                                                                                       By:        /s/ Louis R. Miller
                                                                                                                                                                                              LOUIS R. MILLER
                                                                                                                                          19                                                  Attorneys for PLAINTIFFS
                                                                                                                                          20

                                                                                                                                          21

                                                                                                                                          22

                                                                                                                                          23

                                                                                                                                          24

                                                                                                                                          25

                                                                                                                                          26

                                                                                                                                          27

                                                                                                                                          28

                                                                                                                                               524426.1                                      17
                                                                                                                                                                                 FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 18 of 19 Page ID #:137




                                                                                                                                           1                                  DEMAND FOR JURY TRIAL
                                                                                                                                           2              Plaintiffs demand a trial by jury on all claims so triable asserted in the
                                                                                                                                           3 Complaint.

                                                                                                                                           4

                                                                                                                                           5 DATED: July 15, 2021                        MILLER BARONDESS, LLP
                                                                                                                                           6

                                                                                                                                           7

                                                                                                                                           8
                                                                                                                                                                                         By:        /s/ Louis R. Miller
                                                                                                                                                                                                LOUIS R. MILLER
                                                                                                                                           9                                                    Attorneys for PLAINTIFFS
                                                                                                                                          10

                                                                                                                                          11
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                          12
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13

                                                                                                                                          14
                         ATTORNEYS AT LAW




                                                                                                                                          15
                                                                                                                   Tw (310) 552-4400




                                                                                                                                          16

                                                                                                                                          17

                                                                                                                                          18

                                                                                                                                          19

                                                                                                                                          20

                                                                                                                                          21

                                                                                                                                          22

                                                                                                                                          23

                                                                                                                                          24

                                                                                                                                          25

                                                                                                                                          26

                                                                                                                                          27

                                                                                                                                          28

                                                                                                                                               524426.1                                        18
                                                                                                                                                                                  FIRST AMENDED COMPLAINT
                                                                                                                   Case 2:21-cv-04972-FMO-MAA Document 20 Filed 07/15/21 Page 19 of 19 Page ID #:138




                                                                                                                                           1                                       CERTIFICATE OF SERVICE
                                                                                                                                           2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                                                                                                                                           3         At the time of service, I was over 18 years of age and not a party to this action. I am
                                                                                                                                             employed in the County of Los Angeles, State of California. My business address is 1999 Avenue
                                                                                                                                           4 of the Stars, Suite 1000, Los Angeles, CA 90067.

                                                                                                                                           5              On July 15, 2021, I served true copies of the following document(s) described as:

                                                                                                                                           6 FIRST AMENDED COMPLAINT

                                                                                                                                           7 on the interested parties in this action as follows:

                                                                                                                                           8         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                                                                                                                             document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
                                                                                                                                           9 who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
                                                                                                                                             who are not registered CM/ECF users will be served by mail or by other means permitted by the
                                                                                                                                          10 court rules.

                                                                                                                                          11        I declare under penalty of perjury under the laws of the United States of America that the
                                            1999 AVENUE OF TH E STARS, SU ITE 1000 Los ANGELES, CALIFORNIA 90067




                                                                                                                                             foregoing is true and correct and that I am employed in the office of a member of the bar of this
                                                                                                                                          12 Court at whose direction the service was made.
                                                                                                                   FAJC (3 10) 552-8400
MILLER BARON DESS, LLP




                                                                                                                                          13              Executed on July 15, 2021, at Los Angeles, California.

                                                                                                                                          14
                         ATTORNEYS AT LAW




                                                                                                                                          15                                                              /s/ Cindy B. Lumia
                                                                                                                   Tw (310) 552-4400




                                                                                                                                                                                                    Cindy B. Lumia
                                                                                                                                          16

                                                                                                                                          17

                                                                                                                                          18

                                                                                                                                          19

                                                                                                                                          20

                                                                                                                                          21

                                                                                                                                          22

                                                                                                                                          23

                                                                                                                                          24

                                                                                                                                          25

                                                                                                                                          26

                                                                                                                                          27

                                                                                                                                          28

                                                                                                                                               524426.1
                                                                                                                                                                                     FIRST AMENDED COMPLAINT
